DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 07/13/2022 has been entered. Claims 1, and 3-20 remain pending in the application.
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 1, and 3-20 have been considered but are moot because the arguments are directed towards amended claim language, addressed on new grounds of rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shashua et al. (US 20180217600) (hereinafter Shashua) in view of Ganjineh et al. (US 20200098135) (hereinafter Ganjineh), further in view of Kanno et al. (US 20180358842) (hereinafter Kanno)
Regarding claim 1, Shashua teaches A method for determining a position of a movable object on a two-dimensional surface (see Shashua paragraph 37), the method comprising: 
obtaining, via an image capture device attached to the movable object, at least one image of a portion of the two-dimensional surface; identifying in the at least one image at least one virtual marker (see Shashua paragraphs 28-29 regarding obtaining image from a vehicle camera and analyzing it for landmarks including markings on a road, where a landmark itself is interpreted as a virtual marker on a two dimensional surface and paragraph 315 regarding cameras mounted on vehicle); 
retrieving a previously determined estimated position of the at least one virtual marker (see Shashua paragraphs 26 and 28 regarding refining a position of the landmark within a system to update a road navigation model by acquiring a previously acquired position of a landmark and comparing it to the currently measured position of the landmark),
determining the position of the movable object on the two-dimensional surface from the estimated position of the at least one virtual marker (see Shashua paragraphs 37 and 379 regarding determining vehicle positioning against road model trajectory by using distance from landmark to vehicle); and 
sharing the estimated position of the at least one virtual marker with other movable objects operating on the two-dimensional surface (see Shashua paragraphs 26 and 471 regarding process of updating an autonomous vehicle road navigation model to include updated landmark data and distributing the updated model to other autonomous vehicles).
However, Shashua does not explicitly teach position determination by odometry as needed for the limitations of claim 1. 
Ganjineh, in a similar field of endeavor, teaches said previously determined estimated position determined from a combination of 
[operating in a known coordinate system within the system as taught by Shashua above, but in further combination with Kanno below, the coordinate system uses images of anchor points on the two dimensional surface to enhance and verify the coordinate system measurements so that Ganjineh’s operation within the coordinate system to determine positions uses a combination of anchor points and odometry], and 
odometry measurements based on at least two images of the two-dimensional surface (see Ganjineh paragraph 70 and 72 regarding determination of position and orientation of landmarks in a vehicle mapping system where the position of a landmark is determined by triangulation method that tracks a landmark through a series of images with a motion model that uses homography and then uses vehicle odometry for the coordinate system to place the landmark position in space- in combination with Shashua, the determination and measurements of landmark positions may be performed in this manner, and in the continuously updating system of Shashua, when a previously estimated position is retrieved, that position data would have been calculated according to the process of Ganjineh. In further combination with Kanno below, the coordinate system as a whole may be further improved by the inclusion of anchor point determinations to objectively determine the coordinate position of a vehicle at certain points, so that odometry measurements utilize more accurate starting position measurements);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Shashua to include the teaching of Ganjineh by incorporating the triangulation position determination of Ganjineh that uses detection of a landmark in multiple image frames and odometry calculation of vehicle camera position to determine the position of a landmark in space, so that Shashua’s determination of position of a landmark is performed in the manner taught by Ganjineh. One of ordinary skill would recognize that both Ganjineh and Shashua are teachings relating to the exact same field of using image processing to identify and detect landmarks used to help the autonomous vehicles navigate in a road network. Therefore, one of ordinary skill would find the teachings of Ganjineh to be analogous, readily available, and applicable as a processing design able to be incorporated into the system of Shashua.
One would be motivated to combine these teachings in order to provide enhanced teachings relevant to updating an electronic map used to help autonomous vehicles navigate through a road environment, especially ones that use detected landmark objects to identify locations on the map, where the odometry measurements enhances the accuracy of placing locations on the map (see Ganjineh paragraphs 1-2, and 45). 
However, the combination of Shashua and Ganjineh does not explicitly teach anchor points as needed for the limitations of claim 1. 
Kanno, in a similar field of endeavor, teaches said previously determined estimated position determined from a combination of 
an image of at least one anchor point on the two-dimensional surface, the at least one anchor point defining a unique pre-defined position spaced apart from the virtual marker on the two-dimensional surface, and odometry measurements based on at least two images of the two-dimensional surface (see Kanno paragraph 176 and figure 21 regarding anchor point QR codes on a driving surface [the two dimensional surface] that may be captured by the vehicle cameras in order to determine the current coordinates of the vehicle relative to the two dimensional surface- in combination with Shashua and Ganjineh, which already teaches odometry measurements and known position data, the position data determination may be enhanced by the incorporation of the location QR codes of Kanno that are objective signifiers of coordinate location, so that in total, the previously determined estimated position is determined from a combination of both an anchor point and odometry measurements utilizing more accurate starting position measurements)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Shashua and Ganjineh to include the teaching of Kanno by incorporating the detection of anchor points used to localize a vehicle in a 2D environment space to enhance the readings of the coordinate system of Shashua and Ganjineh so that they have more data sources to rely on in determining the coordinates of the vehicle. 
One would be motivated to combine these teachings in order to provide enhanced coordinate detection points for a vehicle in space so that the vehicle has an objective position marker to rely on when determining its own position (see Kanno paragraph 176). 
Regarding claim 3, the combination of Shashua, Ganjineh, and Kanno teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Shashua, Ganjineh, and Kanno teaches comprising updating the estimated position of the at least one virtual marker based on position data related to the at least one virtual marker from at least one other movable object on the two-dimensional surface (see Shashua paragraphs 26 and 471 regarding process of updating an autonomous vehicle road navigation model to include updated landmark data and distributing the updated model to other autonomous vehicles and paragraphs 28, 409, and 433 regarding process of refining landmark position data in model and sharing refined model with other vehicles).  
Regarding claim 4, the combination of Shashua, Ganjineh, and Kanno teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Shashua, Ganjineh, and Kanno teaches comprising prior to retrieving the previously determined estimated position of the at least one virtual marker, identifying at least one image of a plurality of images that includes an anchor point; determining an anchor position from the identified image of the anchor point (see Kanno paragraph 176 and figure 21 regarding anchor point QR codes on a driving surface [the two dimensional surface] that may be captured by the vehicle cameras in order to determine the current coordinates of the vehicle relative to the two dimensional surface- in combination with Shashua and Ganjineh, which already teaches odometry measurements and known position data, the position data determination may be enhanced by the incorporation of the location QR codes of Kanno that are objective signifiers of coordinate location); 
determining the estimated position of the at least one virtual marker based on the anchor position and the odometry measurements (see Ganjineh paragraph 70 and 72 regarding determination of position and orientation of landmarks in a vehicle mapping system where the position of a landmark is determined by triangulation method that tracks a landmark through a series of images with a motion model that uses homography and then uses vehicle odometry for the coordinate system to place the landmark position in space- in combination with Shashua, the determination and measurements of landmark positions may be performed in this manner, and in the continuously updating system of Shashua, when a previously estimated position is retrieved, that position data would have been calculated according to the process of Ganjineh. In further combination with Kanno below, the coordinate system as a whole may be further improved by the inclusion of anchor point determinations to objectively determine the coordinate position of a vehicle at certain points, so that odometry measurements utilize more accurate starting position measurements).
One would be motivated to combine these teachings in order to provide enhanced teachings relevant to updating an electronic map used to help autonomous vehicles navigate through a road environment, especially ones that use detected landmark objects to identify locations on the map, where the odometry measurements enhances the accuracy of placing locations on the map (see Ganjineh paragraphs 1-2, and 45) and provide enhanced coordinate detection points for a vehicle in space so that the vehicle has an objective position marker to rely on when determining its own position (see Kanno paragraph 176).
Regarding claim 5, the combination of Shashua, Ganjineh, and Kanno teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Shashua, Ganjineh, and Kanno teaches wherein the odometry measurements are based on at least two different images of the at least one virtual marker to identify a change in position of the movable object relative to the anchor point (see Ganjineh paragraph 70 and 72 regarding determination of position and orientation of landmarks in a vehicle mapping system where the position of a landmark is determined by triangulation method that tracks a landmark through a series of images with a motion model that uses homography and then uses vehicle odometry for the coordinate system to place the landmark position in space- in combination with Shashua, the determination and measurements of landmark positions may be performed in this manner, and in the continuously updating system of Shashua, when a previously estimated position is retrieved, that position data would have been calculated according to the process of Ganjineh. In further combination with Kanno below, the coordinate system as a whole may be further improved by the inclusion of anchor point determinations to objectively determine the coordinate position of a vehicle at certain points, so that odometry measurements utilize more accurate starting position measurements).  
One would be motivated to combine these teachings in order to provide enhanced teachings relevant to updating an electronic map used to help autonomous vehicles navigate through a road environment, especially ones that use detected landmark objects to identify locations on the map, where the odometry measurements enhances the accuracy of placing locations on the map (see Ganjineh paragraphs 1-2, and 45).
Regarding claim 6, the combination of Shashua, Ganjineh, and Kanno teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Shashua, Ganjineh, and Kanno teaches comprising using homography to perform the odometry measurements (see Ganjineh paragraph 70 and 72 regarding determination of position and orientation of landmarks in a vehicle mapping system where the position of a landmark is determined by triangulation method that tracks a landmark through a series of images with a motion model that uses homography and then uses vehicle odometry for the coordinate system to place the landmark position in space).  
One would be motivated to combine these teachings in order to provide enhanced teachings relevant to updating an electronic map used to help autonomous vehicles navigate through a road environment, especially ones that use detected landmark objects to identify locations on the map, where the odometry measurements enhances the accuracy of placing locations on the map (see Ganjineh paragraphs 1-2, and 45).
Regarding claim 7, the combination of Shashua, Ganjineh, and Kanno teaches all aforementioned limitations of claim 4, and is analyzed as previously discussed.
Furthermore, the combination of Shashua, Ganjineh, and Kanno teaches wherein identifying at least one image of the plurality of images that includes at least one virtual marker includes defining the at least one virtual marker from features of the two-dimensional surface (see Shashua paragraphs 28-29 regarding obtaining image from a vehicle camera and analyzing it for landmarks including markings on a road, which is interpreted as a virtual marker on a two dimensional surface).  
Regarding claim 8, the combination of Shashua, Ganjineh, and Kanno teaches all aforementioned limitations of claim 7, and is analyzed as previously discussed.
Furthermore, the combination of Shashua, Ganjineh, and Kanno teaches wherein defining the at least one virtual marker from features of the two-dimensional surface includes defining the at least one virtual marker from variations in the two-dimensional surface, or from wear patterns in the two-dimensional surface, or from objects fixed to the two-dimensional surface (see Shashua paragraph 403-404 regarding landmarks defined as objects on the two dimensional surface and also a detection of surface wear patterns that are used to identify position on a road segment).  
Regarding claim 9, the combination of Shashua, Ganjineh, and Kanno teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Shashua, Ganjineh, and Kanno teaches wherein each anchor point is encoded with position data that defines a unique two-dimensional position on the two-dimensional surface (see Kanno paragraph 176 and figure 21 regarding anchor point QR codes on a driving surface [the two dimensional surface] that may be captured by the vehicle cameras in order to determine the current coordinates of the vehicle relative to the two dimensional surface).
One would be motivated to combine these teachings in order to provide enhanced coordinate detection points for a vehicle in space so that the vehicle has an objective position marker to rely on when determining its own position (see Kanno paragraph 176). 
Regarding claim 10, Shashua teaches A movable object configured to travel along a prescribed two-dimensional surface (see Shashua paragraph 37), comprising:  
an image capture device (see Shashua paragraph 4 regarding vehicle environment monitoring cameras); and 
a controller communicatively coupled to the image capture device and operative to receive image data therefrom (see Shashua paragraph 262 regarding controller for image processing and applications), 
wherein the controller is configured to: 
obtain, via the image capture device, at least one image of a portion of the two-dimensional surface; identify in the at least one image at least one virtual marker (see Shashua paragraphs 28-29 regarding obtaining image from a vehicle camera and analyzing it for landmarks including markings on a road, where a landmark itself is interpreted as a virtual marker on a two dimensional surface); 
retrieve a previously determined estimated position of the at least one virtual marker (see Shashua paragraphs 26 and 28 regarding refining a position of the landmark within a system to update a road navigation model by acquiring a previously acquired position of a landmark and comparing it to the currently measured position of the landmark),
determine the position of the movable object on the two-dimensional surface from the estimated position of the at least one virtual marker (see Shashua paragraphs 37 and 379 regarding determining vehicle positioning against road model trajectory by using distance from landmark to vehicle).  
However, Shashua does not explicitly teach position determination by odometry as needed for the limitations of claim 10. 
Ganjineh, in a similar field of endeavor, teaches said previously determined estimated position determined from a combination of 
[operating in a known coordinate system within the system as taught by Shashua above, but in further combination with Kanno below, the coordinate system uses images of anchor points on the two dimensional surface to enhance and verify the coordinate system measurements so that Ganjineh’s operation within the coordinate system to determine positions uses a combination of anchor points and odometry], and 
odometry measurements based on at least two images of the two-dimensional surface (see Ganjineh paragraph 70 and 72 regarding determination of position and orientation of landmarks in a vehicle mapping system where the position of a landmark is determined by triangulation method that tracks a landmark through a series of images with a motion model that uses homography and then uses vehicle odometry for the coordinate system to place the landmark position in space- in combination with Shashua, the determination and measurements of landmark positions may be performed in this manner, and in the continuously updating system of Shashua, when a previously estimated position is retrieved, that position data would have been calculated according to the process of Ganjineh. In further combination with Kanno below, the coordinate system as a whole may be further improved by the inclusion of anchor point determinations to objectively determine the coordinate position of a vehicle at certain points, so that odometry measurements utilize more accurate starting position measurements);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Shashua to include the teaching of Ganjineh by incorporating the triangulation position determination of Ganjineh that uses detection of a landmark in multiple image frames and odometry calculation of vehicle camera position to determine the position of a landmark in space, so that Shashua’s determination of position of a landmark is performed in the manner taught by Ganjineh. One of ordinary skill would recognize that both Ganjineh and Shashua are teachings relating to the exact same field of using image processing to identify and detect landmarks used to help the autonomous vehicles navigate in a road network. Therefore, one of ordinary skill would find the teachings of Ganjineh to be analogous, readily available, and applicable as a processing design able to be incorporated into the system of Shashua.
One would be motivated to combine these teachings in order to provide enhanced teachings relevant to updating an electronic map used to help autonomous vehicles navigate through a road environment, especially ones that use detected landmark objects to identify locations on the map, where the odometry measurements enhances the accuracy of placing locations on the map (see Ganjineh paragraphs 1-2, and 45). 
However, the combination of Shashua and Ganjineh does not explicitly teach anchor points as needed for the limitations of claim 10. 
Kanno, in a similar field of endeavor, teaches said previously determined estimated position determined from a combination of 
an image of at least one anchor point on the two-dimensional surface, the at least one anchor point defining a unique pre-defined position distinct from the virtual marker on the two-dimensional surface, and odometry measurements based on at least two images of the two-dimensional surface (see Kanno paragraph 176 and figure 21 regarding anchor point QR codes on a driving surface [the two dimensional surface] that may be captured by the vehicle cameras in order to determine the current coordinates of the vehicle relative to the two dimensional surface- in combination with Shashua and Ganjineh, which already teaches odometry measurements and known position data, the position data determination may be enhanced by the incorporation of the location QR codes of Kanno that are objective signifiers of coordinate location, so that in total, the previously determined estimated position is determined from a combination of both an anchor point and odometry measurements utilizing more accurate starting position measurements)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Shashua and Ganjineh to include the teaching of Kanno by incorporating the detection of anchor points used to localize a vehicle in a 2D environment space to enhance the readings of the coordinate system of Shashua and Ganjineh so that they have more data sources to rely on in determining the coordinates of the vehicle. 
One would be motivated to combine these teachings in order to provide enhanced coordinate detection points for a vehicle in space so that the vehicle has an objective position marker to rely on when determining its own position (see Kanno paragraph 176). 
Regarding claim 11, the combination of Shashua, Ganjineh, and Kanno teaches all aforementioned limitations of claim 10, and is analyzed as previously discussed.
Furthermore, the combination of Shashua, Ganjineh, and Kanno teaches further comprising: a support structure including a plurality of wheels, wherein said image capture device is attached to said support structure; and a prime mover arranged on the support structure and drivingly coupled to the plurality of wheels to effect motion of the movable object (see Shashua paragraphs 277 regarding vehicle with wheels and engine control unit and paragraph 315 regarding cameras mounted on vehicle).  
Regarding claim 12, the combination of Shashua, Ganjineh, and Kanno teaches all aforementioned limitations of claim 10, and is analyzed as previously discussed.
Furthermore, the combination of Shashua, Ganjineh, and Kanno teaches wherein prior to retrieving the previously determined estimated position of the at least one virtual marker, the controller is configured to: identify at least one image of the plurality of images that includes an anchor point; determine an anchor position from the identified image of the anchor point (see Kanno paragraph 176 and figure 21 regarding anchor point QR codes on a driving surface [the two dimensional surface] that may be captured by the vehicle cameras in order to determine the current coordinates of the vehicle relative to the two dimensional surface- in combination with Shashua and Ganjineh, which already teaches odometry measurements and known position data, the position data determination may be enhanced by the incorporation of the location QR codes of Kanno that are objective signifiers of coordinate location);  
determine the estimated position of the at least one virtual marker based on the anchor position and the odometry measurements (see Ganjineh paragraph 70 and 72 regarding determination of position and orientation of landmarks in a vehicle mapping system where the position of a landmark is determined by triangulation method that tracks a landmark through a series of images with a motion model that uses homography and then uses vehicle odometry for the coordinate system to place the landmark position in space- in combination with Shashua, the determination and measurements of landmark positions may be performed in this manner, and in the continuously updating system of Shashua, when a previously estimated position is retrieved, that position data would have been calculated according to the process of Ganjineh. In further combination with Kanno below, the coordinate system as a whole may be further improved by the inclusion of anchor point determinations to objectively determine the coordinate position of a vehicle at certain points, so that odometry measurements utilize more accurate starting position measurements); and 
store the estimated position of the at least one virtual marker (see Shashua paragraphs 26 and 471 regarding process of updating an autonomous vehicle road navigation model to include updated landmark data and distributing the updated model to other autonomous vehicles and paragraphs 28, 409, and 433 regarding process of refining landmark position data in model and sharing refined model with other vehicles).
One would be motivated to combine these teachings in order to provide enhanced teachings relevant to updating an electronic map used to help autonomous vehicles navigate through a road environment, especially ones that use detected landmark objects to identify locations on the map, where the odometry measurements enhances the accuracy of placing locations on the map (see Ganjineh paragraphs 1-2, and 45) and provide enhanced coordinate detection points for a vehicle in space so that the vehicle has an objective position marker to rely on when determining its own position (see Kanno paragraph 176).
Regarding claim 13, the combination of Shashua, Ganjineh, and Kanno teaches all aforementioned limitations of claim 10, and is analyzed as previously discussed.
Furthermore, the combination of Shashua, Ganjineh, and Kanno teaches wherein the controller is configured to base the odometry measurements on at least two different images of the at least one virtual marker to identify a change in position of the movable object relative to the anchor point (see Ganjineh paragraph 70 and 72 regarding determination of position and orientation of landmarks in a vehicle mapping system where the position of a landmark is determined by triangulation method that tracks a landmark through a series of images with a motion model that uses homography and then uses vehicle odometry for the coordinate system to place the landmark position in space- in combination with Shashua, the determination and measurements of landmark positions may be performed in this manner, and in the continuously updating system of Shashua, when a previously estimated position is retrieved, that position data would have been calculated according to the process of Ganjineh. In further combination with Kanno below, the coordinate system as a whole may be further improved by the inclusion of anchor point determinations to objectively determine the coordinate position of a vehicle at certain points, so that odometry measurements utilize more accurate starting position measurements).  
One would be motivated to combine these teachings in order to provide enhanced teachings relevant to updating an electronic map used to help autonomous vehicles navigate through a road environment, especially ones that use detected landmark objects to identify locations on the map, where the odometry measurements enhances the accuracy of placing locations on the map (see Ganjineh paragraphs 1-2, and 45).
Regarding claim 14, the combination of Shashua, Ganjineh, and Kanno teaches all aforementioned limitations of claim 10, and is analyzed as previously discussed.
Furthermore, the combination of Shashua, Ganjineh, and Kanno teaches wherein the controller is configured to define the at least one virtual marker from features of the two-dimensional surface (see Shashua paragraphs 28-29 regarding obtaining image from a vehicle camera and analyzing it for landmarks including markings on a road, which is interpreted as a virtual marker on a two dimensional surface).  
Regarding claim 15, the combination of Shashua, Ganjineh, and Kanno teaches all aforementioned limitations of claim 14, and is analyzed as previously discussed.
Furthermore, the combination of Shashua, Ganjineh, and Kanno teaches wherein the controller is configured to define the at least one virtual marker from variations in the two-dimensional surface, from wear patterns in the two-dimensional surface, or from objects fixed to the two-dimensional surface (see Shashua paragraph 403-404 regarding landmarks defined as objects on the two dimensional surface and also a detection of surface wear patterns that are used to identify position on a road segment).  
Regarding claim 16, the combination of Shashua, Ganjineh, and Kanno teaches all aforementioned limitations of claim 10, and is analyzed as previously discussed.
Furthermore, the combination of Shashua, Ganjineh, and Kanno teaches A system for navigating a movable object on a prescribed two-dimensional surface (see Shashua paragraph 37), comprising: 
at least one anchor point arrangeable on the two-dimensional surface, the at least one anchor point including information defining a unique anchor position of the anchor point on the two-dimensional surface (see Kanno paragraph 176 and figure 21 regarding anchor point QR codes on a driving surface [the two dimensional surface] that may be captured by the vehicle cameras in order to determine the current coordinates of the vehicle relative to the two dimensional surface); and
the movable object according to claim 10 (see citations for claim 10).  
One would be motivated to combine these teachings in order to provide enhanced coordinate detection points for a vehicle in space so that the vehicle has an objective position marker to rely on when determining its own position (see Kanno paragraph 176). 
Regarding claim 17, the combination of Shashua, Ganjineh, and Kanno teaches all aforementioned limitations of claim 16, and is analyzed as previously discussed.
Furthermore, the combination of Shashua, Ganjineh, and Kanno teaches wherein the at least one anchor point comprises at least one of a label attachable to the two-dimensional surface, an image projectable onto the two-dimensional surface, an image painted on the two-dimensional surface, a QR code, a bar code or a natural feature formed on the two-dimensional surface (see Kanno paragraph 176 and figure 21 regarding anchor point QR codes on a driving surface [the two dimensional surface] that may be captured by the vehicle cameras in order to determine the current coordinates of the vehicle relative to the two dimensional surface).
One would be motivated to combine these teachings in order to provide enhanced coordinate detection points for a vehicle in space so that the vehicle has an objective position marker to rely on when determining its own position (see Kanno paragraph 176). 
Regarding claim 18, the combination of Shashua, Ganjineh, and Kanno teaches all aforementioned limitations of claim 10, and is analyzed as previously discussed.
Furthermore, the combination of Shashua, Ganjineh, and Kanno teaches A system for navigating a movable object on a prescribed two-dimensional surface (see Shashua paragraph 37), comprising: 
at least one anchor point arrangeable on the two-dimensional surface, the at least one anchor point including information defining a unique anchor position of the anchor point on the two-dimensional surface (see Kanno paragraph 176 and figure 21 regarding anchor point QR codes on a driving surface [the two dimensional surface] that may be captured by the vehicle cameras in order to determine the current coordinates of the vehicle relative to the two dimensional surface); and
a plurality of movable objects according to claim 10 (see citations for claim 10), wherein each movable object of the plurality of movable objects is configured to share locations of the at least one virtual marker with other movable objects of the plurality of movable objects (see Shashua paragraphs 26 and 471 regarding process of updating an autonomous vehicle road navigation model to include updated landmark data and distributing the updated model to other autonomous vehicles and paragraphs 28, 409, and 433 regarding process of refining landmark position data in model and sharing refined model with other vehicles).
One would be motivated to combine these teachings in order to provide enhanced coordinate detection points for a vehicle in space so that the vehicle has an objective position marker to rely on when determining its own position (see Kanno paragraph 176). 
Regarding claim 19, the combination of Shashua, Ganjineh, and Kanno teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Shashua, Ganjineh, and Kanno teaches A non-transitory computer-readable medium comprising computer executable instructions (see Shashua paragraph 10 regarding non-transitory CRM) which when executed by a processor cause the processor to perform the steps according to claim 1 (see citations for claim 1).
Regarding claim 20, Shashua teaches A method for defining a position of at least one virtual marker on a prescribed two-dimensional surface (see Shashua paragraph 37), the method comprising: 
obtaining, via an image capture device attached to a movable object traveling on the two-dimensional surface, a plurality of images of a portion of the two-dimensional surface (see Shashua paragraphs 28-29 regarding obtaining image from a vehicle camera and analyzing it for landmarks including markings on a road, where a landmark itself is interpreted as a virtual marker on a two dimensional surface and paragraph 315 regarding cameras mounted on vehicle and paragraph 10 regarding plurality of landmarks on a map with a two dimensional surface component where each landmark has its own associated position data to locate it on the surface- the landmark position is interpreted as an anchor point used to relativize the position of the vehicle, as in Shashua paragraph 37);
defining at least one virtual marker in at least one of the plurality of images (see Shashua paragraphs 28-29 regarding obtaining image from a vehicle camera and analyzing it for landmarks including markings on a road, where a landmark itself is interpreted as a virtual marker on a two dimensional surface and paragraph 315 regarding cameras mounted on vehicle and paragraph 10 regarding plurality of landmarks on a map with a two dimensional surface component where each landmark has its own associated position data to locate it on the surface- the landmark position is interpreted as an anchor point used to relativize the position of the vehicle, as in Shashua paragraph 37); 
However, Shashua does not explicitly teach position determination by odometry as needed for the limitations of claim 20. 
Ganjineh, in a similar field of endeavor, teaches performing odometry measurements to determine a change in position of the movable object between capture of the image of the anchor point and capture of the image of the at least one virtual marker, and assigning an estimated position to the at least one virtual marker based on the anchor position and the odometry measurements (see Ganjineh paragraph 70 and 72 regarding determination of position and orientation of landmarks in a vehicle mapping system where the position of a landmark is determined by triangulation method that tracks a landmark through a series of images with a motion model that uses homography and then uses vehicle odometry for the coordinate system to place the landmark position in space- in combination with Shashua, the determination and measurements of landmark positions may be performed in this manner, and in the continuously updating system of Shashua, when a previously estimated position is retrieved, that position data would have been calculated according to the process of Ganjineh. In further combination with Kanno below, the coordinate system as a whole may be further improved by the inclusion of anchor point determinations to objectively determine the coordinate position of a vehicle at certain points, so that odometry measurements utilize more accurate starting position measurements).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Shashua to include the teaching of Ganjineh by incorporating the triangulation position determination of Ganjineh that uses detection of a landmark in multiple image frames and odometry calculation of vehicle camera position to determine the position of a landmark in space, so that Shashua’s determination of position of a landmark is performed in the manner taught by Ganjineh. One of ordinary skill would recognize that both Ganjineh and Shashua are teachings relating to the exact same field of using image processing to identify and detect landmarks used to help the autonomous vehicles navigate in a road network. Therefore, one of ordinary skill would find the teachings of Ganjineh to be analogous, readily available, and applicable as a processing design able to be incorporated into the system of Shashua.
One would be motivated to combine these teachings in order to provide enhanced teachings relevant to updating an electronic map used to help autonomous vehicles navigate through a road environment, especially ones that use detected landmark objects to identify locations on the map, where the odometry measurements enhances the accuracy of placing locations on the map (see Ganjineh paragraphs 1-2, and 45). 
However, the combination of Shashua and Ganjineh does not explicitly teach anchor points as needed for the limitations of claim 20. 
Kanno, in a similar field of endeavor, teaches identifying at least one image of the plurality of images that includes an anchor point that defines a unique, pre-defined position distinct from the virtual marker on the two-dimensional surface; determining an anchor position from the identified image of the anchor point (see Kanno paragraph 176 and figure 21 regarding anchor point QR codes on a driving surface [the two dimensional surface] that may be captured by the vehicle cameras in order to determine the current coordinates of the vehicle relative to the two dimensional surface- in combination with Shashua and Ganjineh, which already teaches odometry measurements and known position data, the position data determination may be enhanced by the incorporation of the location QR codes of Kanno that are objective signifiers of coordinate location, so that in total, the previously determined estimated position is determined from a combination of both an anchor point and odometry measurements utilizing more accurate starting position measurements); 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Shashua and Ganjineh to include the teaching of Kanno by incorporating the detection of anchor points used to localize a vehicle in a 2D environment space to enhance the readings of the coordinate system of Shashua and Ganjineh so that they have more data sources to rely on in determining the coordinates of the vehicle. 
One would be motivated to combine these teachings in order to provide enhanced coordinate detection points for a vehicle in space so that the vehicle has an objective position marker to rely on when determining its own position (see Kanno paragraph 176). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483